MEMORANDUM **
Respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
Respondent’s motion to dismiss this petition for review for lack of jurisdiction in part is granted. See Ekimian v. INS, 303 F.3d 1153 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED IN PART and DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.